Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of robbery in the first degree. Defendant argues that he was illegally sentenced as a persistent violent felony offender because one of the convictions used as a predicate violent felony offense, armed bank robbery pursuant *913to 18 USC § 2113 (a), is not a violent felony under New York law (see, People v Walker, 185 AD2d 951, 952, lv denied 80 NY2d 977). Defendant was previously convicted of attempted robbery in the first degree and was adjudicated a second violent felony offender based upon the armed bank robbery conviction. The attempted robbery conviction was affirmed by this Court (People v Wilson, 143 AD2d 547). Where there has been a prior finding that a particular conviction is a predicate violent felony conviction, defendant cannot challenge that finding in a subsequent proceeding to adjudicate him a persistent violent felony offender (see, CPL 400.15 [8]; People v Seifert, 209 AD2d 555, 556, lv denied 85 NY2d 914; People v Johnson, 196 AD2d 408, 409, lv denied 82 NY2d 806; People v Cole, 165 AD2d 737, 738, lv denied 76 NY2d 1020; but see, People v Bermudez, 200 AD2d 392). We have examined the remaining arguments raised by defendant and conclude that they lack merit. (Appeal from Judgment of Monroe County Court, Marks, J.—Robbery, 1st Degree.) Present—Denman, P. J., Green, Callahan, Doerr and Boehm, JJ.